Hr. Justice Waterman delivered the opinion oe the Court. Courts do not sit for the purpose of entering judgment in matters about which there is neither controversy nor necessity for adjudicating. A court may sua aponte dismiss a suit which appears to be a mere mock contention. Proceedings under the act concerning bastardy are not so much for the purpose of determining whether the defendant is the father of the child, as to the end that a fund may be provided for its support. If the defendant is willing, without trial, to do all that he .can be required after trial and judgment against him, there is no reason why a trial should be had. In the present case a trial could not have resulted in an order upon the defendant to pay more than he voluntarily, without trial, paid. The action of the court in the premises was therefore entirely proper and its judgment is affirmed.